Order unanimously affirmed, without costs. Memorandum: The order insofar as it granted plaintiffs partial summary judgment is affirmed for the reasons stated in the memorandum decision of Special Term. The Court of Appeals has passed upon this question twice and held that a mother may waive support provisions for the benefit of an infant arising out of a separation agreement between the mother and father (Kott v Kott, 16 AD2d 941, affd *100714 NY2d 971; Axelrad v Axelrad, 285 App Div 903, affd 309 NY 687). Furthermore, this separation agreement, which created the support obligation, provided that it could be modified by the parties, and the stipulation in Family Court evidenced the parties’ agreement that it should be modified. (Appeal from part of order of Onondaga Supreme Court—support.) Present —Cardamone, J. P., Simons, Mahoney, Dillon and Witmer, JJ.